 In the Matter of L. A. NUT HOUSEandUNITED CRACKER, BAKERY &CONFECTIONERY WORKERS OF AMERICACase No. R-354Nut, Fruitand Candy Packing and ProcessingIndustry-Election Ordered:run-off.SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONJuly 22, 1938.On March 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that anelection be held within twenty (20) days from the date of the Direc-tion, under the direction and supervision of the Regional Directorfor the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series1, as amended, among the employees on the weekly pay roll precedingthe date of the Direction, employed by Ralph W. Gold and SamGendel, a co-partnership, trading under the name and style of LosAngeles Nut House, herein called the Firm, employed by said co-partnership at the building occupied by it in the Central Market,Los Angeles, California, including floor salesmen, but excluding theoffice force, truck drivers, supervisory employees, salesmen who solicitorders in the City of Los Angeles, and employees at the branch storeof said co-partnership, to determine whether they desired to be rep-resented for the purposes of collective bargaining by United Cracker,Bakery and Confectionery Workers of America, Local IndustrialUnion No. 212, affiliated with the Committee for Industrial Organi-zation, or by Produce Drivers and Employees Union, Local No. 630,International Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers, affiliated with the American Federation of Labor, or byneither.Pursuant to said Direction of Election, the Regional Director con-ducted an election by secret ballot on March 23, 1938.Full oppor-1 5 N. L. R B. 799.8 N. L. R. B., No. 52.502 DECISIONS AND ORDERS503tunity was accorded to all the parties to this investigation to par-ticipate in the conduct of the secret ballot and to make challenges.The said Regional Director, acting pursuant to Article III, Section 9,of said Rules and Regulations, on March 25, 1938, issued an Inter-mediate Report upon the election, and on March 31, 1938, issued andduly served upon the parties an Amended Intermediate Report uponthe election.No objections or exceptions to the Amended Inter-mediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible---------------------------------------46Total number of ballots counted----------------------------43Total number of votes for United Cracker, Bakery and Con-fectioneryWorkers of America, Local Industrial Union No.212 (C. I. O.)---------------------------------------------15Total number of votes for Produce Drivers and Employees'Union, Local No. 630, Intl. Brotherhood of Teamsters, Chauf-feurs, Stablemen and Helpers (A. F. of L.) ----------------13Total number of votes for neither----------------------------15Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes---------------------------2A majority of the employees in the appropriate unit have indicatedtheir desire to bargain collectively with the Firm, although they haveaccorded neither of the rival unions a majority.On July 11, 1938,United Cracker, Bakery and Confectionery Workers of America,Local Industrial Union No. 212, having received the greater numberof votes, made a request upon the Regional Director that a run-offelection be held. In accordance with our usual practice, when nounion obtains a majority, we will direct a run-off election, with onlythe union receiving the higher number of votes on the ball Ot.2TheBoard finds that the question concerning representation can best beresolved by a run-off election and will so direct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Ralph W.Gold and Sam Gendel, a co-partnership, trading under the name and2 SeeMatter of Fedders Manufacturing CompanyandLodge No. 1,153, AmalgamatedAssociationof Iron, Steel, and Tan Workers of North America,through the Steel WorkersOrganizing Committee,4 N. L. R.B. 770. 504NATIONAL"LABOR RELATIONS BOARDstyle of Los Angeles Nut House; Los Angeles, California, an electionby secret ballot shall be conducted within twenty (20) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among theemployees, who are on the weekly pay roll immediately precedingMarch 5, 1938, employed by said co-partnership at the buildingoccupied by it in the Central Market, Los Angeles, California, in-cluding floor salesmen, but excluding the office force, truck drivers,supervisory employees, salesmen who solicit orders in the City ofLos Angeles, and employees at the branch store of said co-partner-ship, and those who have since voluntarily quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Cracker, Bakery and Confectionery Workers of America,Local Industrial Union No. 212, affiliated with the Committee forIndustrial Organization, for the purposes of collective bargaining.[SAME TITLE]AMENDMENT -TO DIRECTION OF ELECTIONAugust 11, 1938On March 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within twenty (20)days from the date of the Direction, under the supervision of theRegional Director for the Twenty-first Region: (Los Angeles, Cali-fornia).Pursuant to said Direction of Election, the Regional Direc-tor conducted an election by secret ballot on March 23, 1938.Neitherof the rival labor organizations on the ballot secured a majority of thevotes cast.On July 22, 1938, the Board issued a Supplemental Decision andDirection of Election, herein called the Second Direction.The Sec-ond Direction directed that a run-off election be held within twenty(20) days, with only the union which received the higher numberof votes-United Cracker, Bakery and Confectionery Workers ofAmerica, Local Industrial Union No. 212, affiliated with the Commit-tee for Industrial Organization-on the ballot.The Board, having been advised that an election at this time wouldnot settle the question concerning representation which has arisen,hereby amends the Second Direction by striking therefrom the words"within twenty (20) days from the date of this Direction," and sub-stituting therefor the words "at such time as the Board may in thefuture direct."8 N. L. R. B., No. 52a.